Citation Nr: 0720201	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-19 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for right tibia fracture 
residuals, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1986 to October 1988.  

Service connection for fracture residuals of the right tibia 
was initially granted in a January 1989 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the RO 
which, in part, continued a 10 percent disability rating for 
the veteran's right tibia fracture residuals. 

Issues not on appeal

In the above-mentioned May 2003 rating decision, the RO all 
increased the rating assigned the veteran's service-connected 
lumbar spine disability rating from noncompensably (zero 
percent) disabling to 10 percent disabling.  In the same May 
2003 rating decision, the RO continued the 20 percent 
disability rating previously assigned for the veteran's 
service-connected left forearm fracture residuals; and 
granted service connection for carpal tunnel syndrome, rated 
as 10 percent disabling.  The veteran timely filed a Notice 
of Disagreement (NOD) as to all four issues.  In March 2004, 
a RO Decision Review Officer increased the veteran's lumbar 
spine disability rating to 20 percent.  A statement of the 
case was issued that month with respect to all four issues.  
In a March 2004 e-mail, the veteran  specifically indicated 
that he only wished to appeal the rating assigned his right 
lower extremity.    

The other three issues are therefore not before the Board.  
See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA].

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary and 
procedural development.

Reasons for remand

Medical examination 

The veteran was most recently accorded an examination for his 
service-connected right tibia fracture in April 2003.  During 
this examination the VA examiner noted that x-rays of the 
veteran's tibia and the veteran's claims folder had not been 
provided for review.  The VA examiner stated "these records 
should be available for review";  the Board agrees.  

Because medical documents were missing during the veteran's 
last VA examination, and because the veteran has submitted 
additional medical evidence in the form of a May 2003 MRI 
report, the Board believes that a remand of the claim is in 
order to adequately assess the extent of the veteran's 
service-connected disability.   

Dingess notice

There has been a significant recent judicial decision that 
affects this case.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

Accordingly, this issue must be remanded for proper notice 
under Dingess, which includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should contact the veteran and 
ask that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected right tibia fracture 
residuals.  Any records so identified 
and obtained should be associated with 
the veteran's VA claims folder.  
Specific care should be given to locate 
any x-rays from the VA Medical Center 
in Bloomington Indiana.  

2.  VBA should send the veteran a 
corrective notice which complies with 
the notification requirements outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

3.  VBA should make arrangements for 
the veteran to be examined for the 
purpose of addressing the current 
severity of his right tibia fracture 
residuals.  A copy of this remand along 
with the veteran's claim folder should 
be made available to the examiner.  If 
diagnostic testing such as x-ray 
studies is deemed to be necessary by 
the examiner, such should be done. 
A report should be prepared and 
associated with the veteran's VA claims 
folder.

4.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
service-connected right tibia fracture 
residuals.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



